DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Glass discloses p-type and n-type fins. Examiners statements on claims 3 and 8 were intended to communicate that if fins are n-type or p-type it is due to doping. However, Glass is silent on the amount of dopant (concentration) in the fin. Chan et al. (US 20150041911 A1; Chan) is now combined with Glass to teach doping a first semiconductor fin and a second semiconductor fin for the amorphization of the fins to a range of 1.times.10.sup.12 ions/cm.sup.2 to about 9.times.10.sup.12 ions/cm.sup.2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 20170133377 A1; Glass) in view of Chan et al. (US 20150041911 A1; Chan).
Regarding claim 1, Glass discloses a semiconductor device, comprising: a semiconductor substrate (Fig. 9, 200; ¶38) having a first region (Fig. 9, 360; ¶41) and a second region (Fig. 9, 260; ¶41), wherein the first region comprises at least one first semiconductor fin (Fig. 9, 310; ¶39) and the second region comprises at least one second semiconductor fin (Fig. 9, 210; ¶39), a width of a middle portion (Fig. 9, 306; ¶39)  of the at least one first semiconductor fin (Fig. 9, 310; ¶39) is equal to widths of end portions of the at least one first semiconductor fin, and a width of a middle portion (Fig. 9, 212; ¶39) of the at least one second semiconductor fin (Fig. 9, 210; ¶39) is smaller than widths of end portions of the at least one second semiconductor fin; a plurality of insulators (Fig. 9, 202; ¶35) disposed on the semiconductor substrate, wherein the at least one first semiconductor fin and the at least one second semiconductor fin are sandwiched by the plurality of insulators; a plurality of gate stacks (Fig. 9, 362/262 gate dielectric not shown; ¶41)  over a portion of the at least one first semiconductor fin (Fig. 9, 310; ¶39)  and a portion of the at least one second semiconductor fin (Fig. 9, 210; ¶39); a first S/D covering (Fig. 9, S/D metal contacts or contact layers; ¶40) another portion (Fig. 9, 308/309; ¶40) of the at least one first semiconductor fin; and a second S/D covering (Fig. 9, S/D metal contacts or contact layers; ¶40) another portion (Fig. 9, 208/209; ¶40) of the at least one second semiconductor fin.
11 atom/cm2 to 1x1012 atom/cm2 and a dopant concentration within the at least one second semiconductor fin ranges from 2x1012 atom/cm2 to 5x1014 atom/cm2
The claimed concentrations overlap in ranges, making it possible for the first and second fins to have the same concentration.
Chan discloses a finfet device having first semiconductor fins (Fig. 8A, 100; ¶52-53) and second semiconductor fins (Fig. 8A, 200; ¶52-53) where the fins are doped with a dopant concentration range of 1.times.10.sup.12 ions/cm.sup.2 to about 9.times.10.sup.12 ions/cm.sup.2 of respective dopants.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to dope a first semiconductor fins and second semiconductor fins at a range from 1.times.10.sup.12 ions/cm.sup.2 to about 9.times.10.sup.12 ions/cm.sup.2 for amorphization of the fins. While, Chan does not expressly teaches the range of 2x1011 atom/cm2 to 1x1012 atom/cm2 and 2x1012 atom/cm2 to 5x1014 atom/cm2 some of its value ” 1.times.10.sup.12 ions/cm.sup.2 to about 9.times.10.sup.12 ions/cm.sup.2”  fall within the claim range of 2x1011 atom/cm2 to 1x1012 atom/cm2 and 2x1012 atom/cm2 to 5x1014 atom/cm2, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “1.times.10.sup.12 ions/cm.sup.2 to about 9.times.10.sup.12 ions/cm.sup.2”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 2, Glass in view of Chan discloses the semiconductor device according to claim 1, wherein a contact area between the plurality of gate stacks (Fig. 9, 262; ¶41) and the at least one second semiconductor fin (Fig. 9, 210; ¶39) is larger than a contact area (Due to thinned channel region 212) between the plurality of gate stacks (Fig. 9, 362; ¶41) and the at least one first semiconductor fin (Fig. 9, 210; ¶39).
Regarding claim 4, Glass in view of Chan discloses the semiconductor device according to claim 1, wherein each of the plurality of gate stack comprises: a gate dielectric layer (Fig. 9, not shown; ¶41) over the at least one first semiconductor fin (Fig. 9, 310; ¶39) or the at least one second semiconductor fin (Fig. 9, 210; ¶39); a gate electrode (Fig. 9, 362/262; ¶41) disposed over the gate dielectric layer; and a plurality of spacers (Fig. 9, 340/240; ¶41) disposed on sidewalls of the gate dielectric layer and the gate electrode.
Regarding claim 5, Glass in view of Chan discloses the semiconductor device according to claim 4, wherein a thickness of the gate electrode (Fig. 9, 362; ¶41) over the at least one first semiconductor fin (Fig. 9, 310; ¶39) is different (smaller due to no thinning of channel 306) from a thickness of the gate electrode (Fig. 9, 262; ¶41) over the at least one second semiconductor fin (Fig. 9, 210; ¶39).
Applicant discloses the thickness of the gate electrode is due to thinning the middle portion of the second channel region.
Regarding claim 6, Glass in view of Chan discloses the semiconductor device according to claim 4, wherein a material of the gate electrode (Fig. 9, 362/262; ¶41) comprises metal, metal alloy, or metal nitride.
Regarding claim 7, Glass discloses a semiconductor device, comprising: a semiconductor substrate (Fig. 9, 200; ¶39) having a first region and a second region; a first fin field effect transistor (FinFET) in the first region, comprising: at least one first semiconductor fin (Fig. 9, 310; ¶39) on the semiconductor substrate, wherein the at least one first semiconductor fin comprises source/drain regions (Fig. 9, 308/309; ¶40) and a channel region (Fig. 9, 306; ¶39), and a width of the channel region of the at least one first semiconductor fin is equal to widths of the source/drain regions of the at least one first semiconductor fin; a plurality of first insulators (Fig. 9, 202; ¶35)  disposed on the semiconductor substrate (Fig. 9, 200; ¶39), wherein the at least one first semiconductor fin is sandwiched by the plurality of first insulators; a first gate stack (Fig. 9, 362; ¶41) over a portion of the at least one first semiconductor fin and over a portion of the plurality of first insulators; and a first S/D covering (Fig. 9; ¶40 describes forming epi S/D layers) another portion of the at least one first semiconductor fin; and a second FinFET in the second region, comprising: at least one second semiconductor fin (Fig. 9, 210; ¶39) on the semiconductor substrate, wherein the at least one second semiconductor fin comprises source/drain regions (Fig. 9, 208/209; ¶40) and a channel region (Fig. 9, 212; ¶39), a width of the channel region of the at least one second semiconductor fin is smaller (trimmed) than widths of the source/drain regions of the at least one second semiconductor fin; a plurality of second insulators (Fig. 9, 202; ¶35) disposed on the semiconductor substrate, wherein the at least one second semiconductor fin is sandwiched by the plurality of second insulators; a second gate stack (Fig. 9, 262; ¶41) over a portion of the at least one second semiconductor fin and over a portion of the plurality of second insulators; and a second S/D covering (Fig. 9; 
Paragraph 40 discloses for example, in some embodiments, any and/or all source/drain regions may be removed and replaced with another material, and therefore, some or all of the source/drain regions may have no portion of the original fins in them.  In other embodiments, any and/or all of the source/drain regions of the fins may also undergo thinning, sculpting, reshaping, cladding, and/or other various 
suitable processes.  
This is interpreted to describe recessing source and drain regions of the fin followed by filling the recesses with S/D material.
Glass is silent on a dopant concentration within the at least one first semiconductor fin ranges from 2x1011 atom/cm2 to 1x1012 atom/cm2 and a dopant concentration within the at least one second semiconductor fin ranges from 2x1012 atom/cm2 to 5x1014 atom/cm2
The claimed concentrations overlap in ranges, making it possible for the first and second fins to have the same concentration.
Chan discloses a finfet device having first semiconductor fins (Fig. 8A, 100; ¶52-53) and second semiconductor fins (Fig. 8A, 200; ¶52-53) where the fins are doped with a dopant concentration range of 1.times.10.sup.12 ions/cm.sup.2 to about 9.times.10.sup.12 ions/cm.sup.2 of respective dopants.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to dope a first semiconductor fins and second semiconductor fins at a range from 1.times.10.sup.12 ions/cm.sup.2 to about 11 atom/cm2 to 1x1012 atom/cm2 and 2x1012 atom/cm2 to 5x1014 atom/cm2 some of its value ” 1.times.10.sup.12 ions/cm.sup.2 to about 9.times.10.sup.12 ions/cm.sup.2”  fall within the claim range of 2x1011 atom/cm2 to 1x1012 atom/cm2 and 2x1012 atom/cm2 to 5x1014 atom/cm2, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “1.times.10.sup.12 ions/cm.sup.2 to about 9.times.10.sup.12 ions/cm.sup.2”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 9, Glass in view of Chan discloses the semiconductor device according to claim 7, wherein the at least one first semiconductor fin (Fig. 9, 310 ; ¶39) and the at least one second semiconductor fin (Fig. 9, 210 ; ¶39) respectively comprises a recessed portion (¶40), the first S/D fills into the recessed portion of the at least one first semiconductor fin (Fig. 9, 310 ; ¶39)  to cover the source/drain regions (Fig. 9, 308/309 ; ¶40) of the at least one first semiconductor fin, and the second S/D fills into the recessed portion (¶40) of the at least one second semiconductor fin (Fig. 9, 210 ; ¶39)  to cover the source/drain regions (Fig. 9, 208/209 ; ¶40)  of the at least one second semiconductor fin.
Paragraph 40 discloses for example, in some embodiments, any and/or all source/drain regions may be removed and replaced with another material, and therefore, some or all of the source/drain regions may have no portion of the original 
suitable processes.  
This is interpreted to describe recessing source and drain regions of the fin followed by filling the recesses with S/D material.
Regarding claim 10, Glass in view of Chan discloses the semiconductor device according to claim 7, wherein a contact area between the second gate stack (Fig. 9, 262; ¶41) and the at least one second semiconductor fin (Fig. 9, 210; ¶39) is larger (Due to thinned channel region 212) than a contact area between the first gate stack (Fig. 9, 362; ¶41) and the at least one first semiconductor fin (Fig. 9, 310; ¶39).
Regarding claim 11, Glass in view of Chan discloses the semiconductor device according to claim 7, wherein the first gate stack comprises: a first gate dielectric layer (Fig. 9, not shown; ¶41) over the at least one first semiconductor fin (Fig. 9, 310; ¶39); a first gate electrode (Fig. 9, 362; ¶41)  disposed over the first gate dielectric layer; and a plurality of first spacers (Fig. 9, 340; ¶41) disposed on sidewalls of the first gate dielectric layer and the first gate electrode; the second gate stack comprises: a second gate dielectric layer (Fig. 9, not shown; ¶41) over the at least one second semiconductor fin (Fig. 9, 210; ¶39); a second gate electrode (Fig. 9, 262; ¶41) disposed over the second gate dielectric layer, wherein the second gate electrode is in contact (Due to trimmed channel 212) with side surfaces of the source/drain regions (Fig. 9, 208/209; ¶40) of the at least one second semiconductor fin; and a plurality of second spacers (Fig. 9, 240; ¶41)  disposed on sidewalls of the second gate dielectric layer and the second gate electrode.
Regarding claim 12, Glass in view of Chan discloses the semiconductor device according to claim 11, wherein a thickness of the first gate electrode (Fig. 9, 362; ¶41) is different (Due to thinned channel region 212) from a thickness of the second gate electrode. (Fig. 9, 262; ¶41)
Applicant discloses the thickness of the gate electrode is due to thinning the middle portion of the second channel region.
Regarding claim 13, Glass in view of Chan discloses the semiconductor device according to claim 11, wherein a material of the first gate electrode (Fig. 9, 362; ¶41) and the second gate electrode (Fig. 9, 262; ¶41) comprises metal, metal alloy, or metal nitride.
	Regarding claim 14, Glass in view of Chan discloses the semiconductor device according to claim 11, wherein the first gate electrode (Fig. 9, 362; ¶41) is aligned with the channel region (Fig. 9, 306; ¶39) of the at least one first semiconductor fin (Fig. 9, 310; ¶39), and the second gate electrode (Fig. 9, 210; ¶39) is aligned with the channel region (Fig. 9, 212; ¶39) of the at least one second semiconductor fin.
Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 20170133377 A1; Glass) in view of Chan et al. (US 20150041911 A1; Chan), and further in view of Hsu et al. (US 20180019327 A1; Hsu).
Regarding claim 21, Glass in view of Chan discloses the semiconductor device according to claim 1, further comprising an interlayer dielectric layer covering the first S/D and the second S/D, wherein a top surface of the interlayer dielectric layer is coplanar with top surfaces of the plurality of gate stacks.  

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form an interlayer dielectric layer that is also coplanar with top surfaces of the gate stacks for protecting the device and reducing the size of the overall device.
Regarding claim 22, Glass in view of Chan discloses the semiconductor device according to claim 7, further comprising an interlayer dielectric layer covering the first S/D and the second S/D, wherein a top surface of the interlayer dielectric layer is coplanar with a top surface of the first gate stack and a top surface of the second gate stack.  
Hsu discloses a fin structure where an interlayer dielectric layer (Fig. 4A, 210; ¶57) covering the first S/D (Fig. 4A, 119; ¶64) and the second S/D (Fig. 4A, 119; ¶64), wherein a top surface of the interlayer dielectric layer is coplanar with top surfaces of the plurality of gate stacks (Fig. 4A, G2; ¶65).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816    

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816